Citation Nr: 0026421	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  95-25 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for muscle neuralgia.

4.  Entitlement to service connection for jungle rot of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1995 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims of 
service connection for PTSD, peripheral neuropathy, muscle 
neuralgia, and jungle rot of the feet.

Although the veteran appealed a June 1995 denial of a claim 
of entitlement to pension benefits, in October 1995 he 
withdrew this appeal.  38 C.F.R. § 20.204(b) (1999) (a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision).  Accordingly, the 
issues on appeal are as stated on the first page of this 
decision.


FINDINGS OF FACT

1.  The veteran has PTSD that is attributable to a stressful 
experience during military service.

2.  No competent medical evidence has been submitted to show 
that the veteran experiences acute or subacute peripheral 
neuropathy.

3.  No competent medical evidence has been submitted to show 
that any current peripheral neuropathy, muscle neuralgia, or 
jungle rot of the feet is attributable to military service.



CONCLUSIONS OF LAW

1.  The veteran has PTSD which is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1999).

2.  A claim of service connection for peripheral neuropathy, 
muscle neuralgia, or jungle rot of the feet is not well 
grounded.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran 
has PTSD, peripheral neuropathy, muscle neuralgia, and jungle 
rot of the feet as a result of his service in the Republic of 
Vietnam.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Service Connection for PTSD

In order to grant service connection for PTSD, there must be 
"medical evidence diagnosing the condition in accordance 
with § 4.125(a) of [38 C.F.R. Part 4]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (1999). 

The Court has addressed these requirements and has held that 
the evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary, depending on 
whether or not the veteran was engaged in combat with the 
enemy.  Zarycki v. Brown, 6 Vet. App. 91 (1993), citing Hayes 
v. Brown, 5 Vet. App. 60 (1993), Hamilton v. Derwinski, 
2 Vet. App. 671 (1992), (appeal dismissed on other grounds, 
4 Vet. App. 528 (1993)). 

Initially, the Board notes that, the veteran, through written 
statements to the RO, statements in VA treatment records, and 
statements at a VA examination, reported that his PTSD was 
brought about by, among other things, mortar and rocket 
attacks at Chu Lai airfield where he was stationed.  He 
asserts that these attacks sometimes occurred while he was on 
guard duty at the base perimeter.  He also reports that he 
found a dead body after an enemy attack, and saw helicopter 
gun-ships firing rockets and machine guns at enemy locations 
near the base.  He indicated that his location was hit by 
enemy fire in approximately April 1968 and he saw an airplane 
land at the Chu Lai airfield during a mortar attack of the 
runway.  He indicated that he saw body bags, had a truck near 
him destroyed by mortar fire, and he found out that both his 
girlfriend's brother and his neighbor's son died in the 
Republic of Vietnam.  See veteran's statements dated in May 
1994, March 1996, and April 1999; VA examination report dated 
in March 1999; two photographs filed by the veteran in May 
1998; and VA treatment records dated in June 1998, July 1998, 
August 1998, September 1998, November 1998, and January 1999. 

Available treatment records show that the veteran was 
diagnosed with PTSD in December 1995.  See December 1995 
letter from the veteran's VA therapists.  Thereafter, VA 
treatment records show his complaints and/or treatment for 
intrusive thoughts and dreams of his combat experience in the 
Republic of Vietnam, as well as a diagnosis of PTSD.  See VA 
treatment records dated in June 1996, June 1998, July 1998, 
August 1998, September 1998, November 1998, December 1998, 
January 1999, April 1999, August 1999, November 1999, January 
2000, and February 2000; and VA examination report dated in 
March 1999. 

In addition, at a March 1999 VA examination, after the 
veteran had discussed his Vietnam experiences (i.e., mortar 
and rocket attacks at Chu Lai that sometimes occurred while 
he was on guard duty at the base perimeter, having the 
"bay" near him blown-up during an attack, and seeing body 
bags), the examiner diagnosed severe PTSD.  Consequently, the 
evidence of record includes a diagnosis of PTSD by medical 
personnel and statements from the veteran to the effect that 
he was exposed to severe stressors in service, including his 
witnessing mortar and rocket attacks, which appear to have 
been the basis, at least in part, for the diagnosis.  
Additionally, the evidence includes medical opinions that 
specifically relate his PTSD to the foregoing in-service 
experience.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Under 
these circumstances, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  The Board is also satisfied that, with 
reasonable doubt resolved in the veteran's favor, the 
evidence supports a grant of service connection.

As for whether evidence sufficient to corroborate the 
veteran's story of in-service stressors has been submitted, 
the Board notes that service personnel records show that the 
veteran served in the Republic of Vietnam with the 588th 
Maintenance Company (588th Main. Co.) from September 1967 to 
August 1968.  His military occupation was as an auto repair 
parts specialist.  His awards and decorations included the 
National Defense Service Medal, the Republic of Vietnam 
Campaign Medal w/60 device, and the Vietnam Service Medal.  
In addition, an April 1998 letter from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) shows 
that the veteran's unit, while stationed in the Republic of 
Vietnam, was based in Chu Lai. 

The USASCRUR submitted with its April 1998 letter, 
Operational Report-Lessons Learned (OR-LL) for the 23rd 
Infantry Division (23rd Inf. Div.) for January and July 1968.  
The 23rd Inf. Div., during January and July 1968 was based at 
Chu Lai along with the veteran's unit.  The OR-LL shows that, 
on January 31, 1968, enemy forces directed ground, mortar, 
and rocket attacks against Chu Lai Airfield and surrounding 
installations and in May 1968 there were six rocket attacks 
against Chu Lai Airfield.

In May 1998 the veteran submitted two photographs.  The first 
photos showed the veteran standing in front of a burned-out 
building and the second photo showed a heavily damaged truck.  
The veteran reported that both photographs were taken after 
an attack at Chu Lai.  These photos and service records 
provide support for the veteran's recitation of events:  
mortar and rocket attacks on the airfield at Chu Lai.  While 
the veteran gave some inconsistent statements as to the 
details concerning the incidents in question, these 
inconsistencies are not so significant as to cause the Board 
to find the veteran's statements incredible.  Moreover, the 
Court held in Suozzi v. Brown, 10 Vet. App. 307 (1997), that 
corroboration of every detail is not required to satisfy the 
§ 3.304(f) requirement that there be credible supporting 
evidence that the claimed stressors actually occurred.  
Accordingly, the Board finds that, in the current appeal, as 
in Suozzi, supra, the evidence substantiates a version of 
events during service which, when viewed most favorably to 
the veteran, supports his account of what happened.  The 
photos and service records are independent descriptions of a 
significant part of the veteran's version of events.  In 
other words, it corroborates the veteran's account of what 
happened even though it does not corroborate all, or even 
most, of the details of the events.

Additionally, it is significant that there is no evidence in 
the claims file that directly contradicts the opinion that 
the veteran's PTSD was, at least in part, caused by the same 
in-service events.  Although treatment reports are of record 
which do not show a diagnosis of PTSD, they do not 
affirmatively indicate that he does not experience this 
disability.  See private treatment records dated in February 
1988 (normal mental status examination) and April 1992 
(normal mental status examination).  Given that the March 
1999 evaluation report showing PTSD reflected extensive 
examination, given that examiners who diagnose PTSD must find 
that the traumatic event is being re-experienced in some way, 
and because the examiners in this case appear to have relied 
on the existence of the claimed in-service events in reaching 
the diagnosis of PTSD, the Board finds that the evidence is 
in relative equipoise on this point.  With application of the 
benefit-of-the-doubt doctrine, a grant of service connection 
is warranted.  Colette v. Brown, 82 F.2d 389 (Fed. Cir. 
1996); Hensley v. Brown, 5 Vet. App. 155 (1993); 38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


Other Service Connection Claims

As to the claims of service connection for peripheral 
neuropathy, muscle neuralgia, and jungle rot of the feet, the 
veteran's service medical records show that in December 1967 
he received treatment for infected foot blisters.  Service 
medical records, including a July 1969 separation 
examination, were otherwise negative for complaints, 
diagnoses, and/or treatment for peripheral neuropathy, muscle 
neuralgia, or jungle rot.

VA and private treatment records, dated from October 1969 to 
February 2000, were obtained by the RO.  These records show 
the veteran's complaints and/or treatment for a skin 
disability diagnosed as psoriasis beginning in January 1997.  
See VA treatment records dated in January 1997, June 1998, 
September 1998, January 1999, April 1999, August 1999, 
September 1999, and February 2000; and VA examination report 
dated in February 1999.  In September 1999, a VA treatment 
record characterized the veteran's skin disability as plaque-
type psoriasis.

At a February 1999 VA skin examination, the examiner noted 
that the veteran had claimed that his skin disability had 
started after his return from the Republic of Vietnam.  The 
examiner observed, after a review of the veteran's medical 
records, that the veteran had a long-standing history of 
psoriasis and that it probably started earlier than was 
reported by the veteran.  On examination, the veteran had 
typical erythematous plaques with micaceous scale located on 
the knees, hands, scalp, and elbows.  The veteran also had 
characteristic nail changes.  The diagnosis was psoriasis.

Next, the Board notes that treatment records were negative 
for a diagnosis of peripheral neuropathy or muscle neuralgia.  
The records show the veteran's complaints and/or treatment 
for weakness, numbness and/or tingling in the extremities, 
primarily on the left, starting in February 1988.  However, 
the diagnoses include focal seizures, complex partial 
seizures, generalized seizures, simple partial seizures, 
and/or a seizure disorder.  See private treatment records 
dated in February 1988 to April 1988, March 1991, June 1991 
to November 1991, and April 1992; Social Security 
Administration (SSA) Award dated in November 1991; VA 
treatment records dated in November 1995 to December 1995, 
June 1996 to July 1996, November 1996, February 1997, 
September 1997, December 1997, February 1998 to March 1998, 
September 1998, April 1999, November 1999, January 2000 to 
February 2000.  The records also show that the veteran had a 
cerebellopontine angle arachnoid cyst.  See private treatment 
record dated in June 1991.  As to origins and etiology of the 
seizure disorder, the record included opinions that it was 
caused by scarring of the cortex following a small cortical 
infarction.  See private treatment records dated in February 
1988.  It was later opined that the veteran had a seizure 
disorder of uncertain etiology.  See private treatment record 
dated in June 1991.  Some of these records also show that the 
veteran claimed he was exposed to Agent Orange in 1967.  See 
VA treatment records dated in June 1998, September 1998, 
January 1999, April 1999, August 1999, November 1999, January 
2000, and February 2000.

In August 1998, the RO received from the USASCRUR an April 
1998 letter which shows that the veteran's unit, while 
stationed in the Republic of Vietnam, was based in Chu Lai.  
Moreover, USASCRUR reported that research indicated that an 
area "within eight kilometers and one day" of Chu Lai was 
subject to herbicide spraying on fourteen occasions during 
the veteran's service in the Republic of Vietnam.  
Additionally, while the type of agents sprayed on most of the 
occasions was not known, on one of the sprayings the agent 
used was Agent Orange.

First, as to the veteran's claim that peripheral neuropathy 
and muscle neuralgia were caused by exposure to herbicides 
while serving in the Republic of Vietnam, the Board notes 
that certain veterans who served in Vietnam or in the waters 
off Vietnam during military service are entitled to a 
presumption of exposure to herbicide agents, including Agent 
Orange, provided they have one or more of the diseases 
enumerated in 38 C.F.R. § 3.309(e).  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  Specifically, VA determined that 
a presumption of service incurrence based on exposure to 
herbicides used in Vietnam is not warranted for any condition 
other than those for which VA has found a causative 
association between the condition and such exposure.  In this 
regard, VA has determined that a positive association exists 
between exposure to herbicides and the development of the 
following conditions:  chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda (PCT), 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. §§ 3.307, 3.309 (1999).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy is defined as transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309, Note 2 (1999).

Initially, the Board notes that the record shows the veteran 
served in the Republic of Vietnam during the period 
enumerated above.  See service personnel records that show 
that the veteran served in the Republic of Vietnam from 
September 1967 to August 1969.  Nonetheless, the Board finds 
that what is significant about the record is, paradoxically, 
what it does not include.  A review of the record does not 
show the diagnosis of a disease process for which the 
statutory presumption applies.  Therefore, the statutory 
presumptions found at 38 C.F.R. §§ 3.307, 3.309, do not aid 
the veteran in establishing well-grounded claims for 
peripheral neuropathy, muscle neuralgia or jungle rot of the 
feet.

Although the veteran does not benefit from application of the 
presumption described above, the veteran may nevertheless 
prevail on his claims if evidence of direct service 
incurrence is presented.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Once again, what is significant about the 
evidence is what it does not include.  None of the records on 
appeal includes a medical nexus opinion that tends to show a 
relationship between any claimed disability and the veteran's 
military service or events coincident thereto, such as the 
fourteen incidents of herbicide spraying verified by USASCRUR 
or the foot blisters observed in December 1967.  Likewise, no 
medical opinion has been presented that tends to show a 
relationship between any claimed current disability and 
continued symptoms since service.  Clyburn v. West, 
12 Vet. App. 296 (1999).  Because there is no competent 
medical evidence showing a nexus between any current 
disability and in-service injury or disease, the claims are 
not well grounded.  Caluza, supra. 

In reaching the above conclusions, the Board has considered 
the statements of the veteran.  However, the Board notes 
that, while a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability, the 
veteran's opinions as to medical diagnosis and etiology, 
questions integral to the underlying claims of service 
connection, are not helpful.  See Caldwell v. Derwinski, 
1 Vet. App. 466 (1991); Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  
Accordingly, the lay assertion regarding diagnosis and 
etiology does not constitute competent evidence sufficient to 
make the claims well grounded.  

The veteran's representative has requested consideration of 
the benefit-of-the-doubt doctrine; however, this doctrine 
also does not apply until after the veteran has submitted a 
well-grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is granted.

Service connection for peripheral neuropathy, muscle 
neuralgia, or jungle rot of the feet is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

